Case: 13-30500      Document: 00512585700         Page: 1    Date Filed: 04/04/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                      No. 13-30500                              FILED
                                                                             April 4, 2014
                                                                           Lyle W. Cayce
DONNA WHITE,                                                                    Clerk

                                                 Plaintiff-Appellant
v.

AETNA LIFE INSURANCE COMPANY OF HARTFORD CONNECTICUT;
SANOFI-AVENTIS LONG TERM DISABILITY PLAN,

                                                 Defendants-Appellees




                   Appeal from the United States District Court
                      for the Western District of Louisiana
                             USDC No. 3:12-CV-753


Before REAVLEY, PRADO, and OWEN, Circuit Judges.
PER CURIAM:*
       Donna White appeals from the district court’s dismissal of her claim for
long-term disability benefits under an insurance plan issued and administered
by Aetna and covered by the Employee Retirement Income Security Act
(ERISA). The magistrate judge’s report and recommendation sets out in detail
the factual background of the case and the history of White’s treatment for a
thoracic aneurysmal aorta and bicuspid aortic valve disorder. The primary


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-30500    Document: 00512585700     Page: 2   Date Filed: 04/04/2014



                                 No. 13-30500
issue on appeal is whether substantial evidence in the record supports the plan
administrator’s decision to discontinue White’s disability benefits based on a
determination that White’s condition did not preclude her from working at any
reasonable occupation, as that term is defined in the plan. After reviewing the
record and the parties’ arguments, we AFFIRM for essentially the same
reasons given by the district court.
      Because the plan gave Aetna discretionary authority to construe the
plan’s terms and render benefits decisions, we review the plan administrator’s
decision to deny benefits for an abuse of discretion. See Truitt v. Unum Life
Ins. Co. of Am., 729 F.3d 497, 508 (5th Cir. 2013). An abuse of discretion occurs
if the plan administrator’s decision is arbitrary or capricious, meaning that the
decision is made without a rational connection between the decision and the
known or found facts. Id. We will uphold the plan administrator’s decision if
our review reveals substantial evidence in the administrative record to support
the denial of the claim. Atkins v. Bert Bell/Pete Rozelle NFL Player Retirement
Plan, 694 F.3d 557, 566 (5th Cir. 2012). This requires evidence that is more
than a scintilla but less than a preponderance, and is such relevant evidence
as a reasonable mind might accept as adequate to support a conclusion. Id.
      Here, White’s own treating physicians, Dr. Burkett and Dr. Liguori,
indicated that White was capable of performing some work. Dr. Burkett’s only
restriction was that White not lift over twenty pounds, while Dr. Liguori stated
that White should not lift more than ten pounds.          Although Dr. Liguori
indicated at one point that White could not work, the doctor also stated that
White merely could not work full days. Dr. Liguori signed a Capabilities and
Limitations worksheet but did not indicate limitations on specific activities.
Dr. Burkett initially indicated in a peer-to-peer consultation that White could
perform any occupation without difficulty. He later stated that White could
perform sedentary or light occupation work. Dr. Liguori also indicated in a
                                       2
    Case: 13-30500     Document: 00512585700   Page: 3   Date Filed: 04/04/2014



                                No. 13-30500
peer-to-peer consultation that White could do sedentary work. White’s medical
records were examined by independent physician reviewers, Dr. Pianko and
Dr. Feldman.    Dr. Pianko and Dr. Feldman both concluded there was no
medical support for White’s functional impairment.          The opinion was
supported by objective medical tests, including a stress test performed in June
2010 that was negative for stress-induced ischemia.
      We conclude that the record contains substantial evidence supporting
the plan administrator’s conclusion that White was not precluded from
returning to work. White asserted during oral argument that even if she could
return to sedentary work, there was no medical evidence supporting her ability
to perform the light-duty occupations of pharmacist or sales representative,
which were the only occupations identified by the vocational expert. As noted
above, Dr. Burkett indicated in his peer-to-peer consultation with Dr. Pianko
in January 2010 that White could perform any occupation. Dr. Burkett then
stated to Dr. Feldman in August 2010 that White could perform sedentary or
light occupation.    Moreover, Drs. Pianko and Feldman were both asked
whether they believed White could perform the jobs identified by the vocational
expert, and both answered affirmatively. Although White also challenges the
conclusions of the vocational expert, she did not present any contrary
vocational evidence.
      White also argues that Aetna and the district court failed to account for
the side effects of her numerous medications. Although it is undisputed that
White has been prescribed multiple medications to treat her condition, her
doctors did not answer questions on the Attending Physician Statements
specifically asking whether the medications caused White any impairments. It
was not an abuse of discretion for the plan administrator to conclude that
impairments from medication did not impact White’s ability to work. We


                                      3
    Case: 13-30500    Document: 00512585700     Page: 4   Date Filed: 04/04/2014



                                 No. 13-30500
conclude from the totality of the record that there was substantial evidence to
support the plan administrator’s decision.
      Two other matters require brief discussion. First, White argues that the
plan administrator operated under a structural conflict of interest because
Aetna both funded the plan and made benefits decisions. White is correct that
this constitutes a conflict of interest, but we do not treat it as a significant
factor because White offered no evidence to suggest that it affected the benefits
decision, such as a history of biased claims administration. See Metro. Life Ins.
Co. v. Glenn, 554 U.S. 105, 117, 128 S. Ct. 2343, 2351 (2008); Holland v. Int’l
Paper Co. Ret. Plan, 576 F.3d 240, 249 (5th Cir. 2009). Second, White argues
that the magistrate judge erroneously denied her request, made more than one
year after the final denial of her claim, to supplement the administrative
record with additional medical documentation.         Because White failed to
preserve this issue for review by properly objecting in the district court,
however, we may not consider it. See, e.g., Lehmann v. GE Global Ins. Holding
Corp., 524 F.3d 621, 624 n.4 (5th Cir. 2008); see also Fed. R. Civ. P. 72(a) and
W.D. La. Local Rule 74.1(A).
      There is no doubt that White has a grave and severe medical condition
that requires close attention by her doctors. Our task is not to decide whether
White should or should not receive disability benefits, however, and our review
of the record is not technical or complex. Atkins, 694 F.3d at 566. Our function
is to “only assure that the administrator’s decision fall[s] somewhere on a
continuum of reasonableness—even if on the low end.” Id. (internal quotation
marks and citation omitted). We do not substitute our judgment for that of the
administrator. Truitt, 729 F.3d at 513. We are compelled to conclude that the
plan administrator’s decision was not arbitrary or capricious.
      AFFIRMED.


                                       4